Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electric Discharge Machining Assembly”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. in U.S. Patent Application Publication No. 2007/0102402 in view of Smid et al. in U.S. Patent Application Publication No. 2018/0080507 and Marocchini in U.S. Patent No. 4,361,075. Miyake et al. disclose an electric discharge machining apparatus with a solenoid valve (element 11; see paragraph 29) but does not disclose using a spool valve.  Smid et al. teaches that a spool valve has a longer lifetime than a solenoid valve (see paragraph 8).  Marocchini et al. teaches a spool valve with a housing (element 12, see paragraph 14) and a  biasing mechanism (element 40) that may be a spring (unidentified) that biases the valve in the closed position (see paragraph 15).  It would have been obvious to adapt Miyake et al. in view of Smid et al. and Marocchini et al. to provide a spool valve to increase the lifetime of the valve.
Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “An electrode guide assembly for an EDM process, the assembly comprising: … the guide tube having a set of at least two supporting protrusions, the protrusions projecting radially inwardly from an inner diametral surface of the guide tube, the electrode being slidably accommodated within the guide tube, with an outer diametral surface of the electrode abutting against the set of supporting protrusions,  the first end of the guide tube being in fluid communication with the second end of the guide tube to thereby define a fluid feed channel, the second end of the guide tube being in fluid communication with the first end of the guide tube to thereby define a fluid return channel.” .  Dependent claims 2-8 are allowable for at least the same reason as claim 1.  Claim 9 contains the limitations of the electrode guide assembly of claim 1 and is therefore allowable. Claims 10-13 are allowable for at least the same reason as claim 9.  Method claim 15 recites using the apparatus of the electrode guide assembly according to claim 1 and is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moro et al. in U.S. Patent No. 5,126,524 teach a wire guide device for a wire electrodischarge machine with a spool valve (element 70a) with a spring (element 70b) for biasing the spool valve for the open position (see column 12, lines 23-39).  WO 2012/103,017 discloses a fluid return channel but does not disclose a set of at least two supporting protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





           /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761